2022 IL App (1st) 210415-U
                                        No. 1-21-0415

                                                                              FIRST DIVISION
                                                                             November 21, 2022

 NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
 by any party except in the limited circumstances allowed under Rule 23(e)(1).
 ____________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
 ____________________________________________________________________________


 PNC BANK, N.A.,                                       )     Appeal from the Circuit Court of
                                                       )     Cook County
        Plaintiff-Appellee,                            )
                                                       )     No. 2019 CH 7510
 v.                                                    )
                                                       )     The Honorable
 DONGXI JIN, GEA WHA KIM, et al.,                      )     Edward J. King,
                                                       )     Judge Presiding.
        Defendant-Appellant.                           )



        JUSTICE PUCINSKI delivered the judgment of the court.
        Justices Lavin and Hyman concur in the judgment.

                                            ORDER

¶1     Held: We affirm the circuit court’s orders denying Defendant-Appellant’s motion to
       quash service of process and approving the sale of the foreclosed-upon property. We find
       the circuit court did not err in allowing Plaintiff-Appellee to serve Defendant-Appellant by
       publication following several unsuccessful attempts to serve him personally at both of the
       current residential addresses found through due and diligent inquiry.

¶2     Defendant-Appellant Dongxi Jin (“Jin”) appeals from the circuit court’s order denying his

motion to quash service of process (“Motion to Quash”) that he filed in a foreclosure action that

concluded with the court approving the judicial sale of the property. He also seeks to have the
1-21-0425


order approving the sale vacated, based on his argument that Plaintiff-Appellee PNC Bank, N.A.’s

(“PNC”) service of process by publication was invalid.

¶3         Following the circuit court’s entry of an order of default and foreclosure judgment against

Jin, Jin filed a Motion to Quash, arguing that PNC should have attempted to serve him at his

claimed place of employment after unsuccessfully attempting to serve him at his residence, rather

than proceeding to service by publication. Jin now appeals from the November 5, 2020 order

denying his Motion to Quash, as well as the March 15, 2021 order approving the judicial sale.

¶4                                                  BACKGROUND

¶5         The underlying matter arises from a residential mortgage foreclosure suit filed by PNC

against Jin, his then-wife Gea Wha Kim, and their homeowners’ association on June 21, 2019. 1

Jin signed a promissory note and mortgage that was assigned to PNC; pursuant to the terms of the

note, any notice that must be given to Jin would be mailed or delivered to the property address

listed on the note, or to another address provided to the note holder. The address listed on the note,

and the foreclosed-upon property at issue, was 4314 Exeter Lane, in Northbrook, Illinois (the

“Exeter Property.”) To serve the defendants, PNC used the process server that the trial court had

previously appointed as the standing special process server for all cases filed by PNC’s counsel.

The defendant homeowners’ association was successfully served on June 27, 2019. Summons were

also issued to Jin and Kim, each listing the Exeter Property and an alternative address for each

defendant. The summons to Jin listed as an alternative his last known address, an apartment unit

on 1103 South Hunt Club Drive in Mount Pleasant, Illinois (the “Hunt Property.”)

¶6         Neither Jin nor Kim was personally served. The special process server tasked with serving

Jin made five attempts to locate him between June 27, 2019 and July 11, 2019, once at the Exeter



1
    Jin is the only defendant appealing from the trial court’s decision.

                                                            -2-
1-21-0425


property and four times at the Hunt property. In his affidavit regarding attempted service at the

Exeter property, special process server Paul Winston of ATG LegalServe, Inc. stated that the house

appeared vacant, with garbage on the floor and no visible furniture. There was a sticker on the

front door indicating that the property was managed by safeguard property. In Winston’s affidavit

regarding the Hunt property, he stated that he made four separate visits on various days of the

week and times of day, that the property was a multi-unit building, that Jin’s name did not appear

on the lobby directory and the buzzers and unit numbers were only listed in code, and that he

received no response after attempting to ring a few different buzzers and could not get past the

locked lobby doors. Winston further stated that the entrance to the back of the building was not

accessible. On one occasion, Winston was able to access the building and locate Jin’s supposed

unit, but received no response after knocking on the door. Winston did not state that service by

mail had been attempted at either known address.

¶7     PNC filed an Affidavit for Service by Publication on July 29, 2019, attaching a Due

Diligent Inquiry Affidavit signed by John Kienzle of ATG LegalServe, Inc. that listed seven search

engines and databases the process servers used in attempting to locate Jin: (1) a search of recent

addresses; (2) a motor vehicle search; (3) a forwarding address inquiry with the United States

Postal Service; (4) the AT&T 411 Directory Assistance; (5) an Illinois Department of Financial

and Professional Regulation license search; (6) county, state, and federal inmate searches; and (6)

a National Provider Identifier number search on hipaaspace.com. According to the affidavit, the

searches revealed that Jin’s last-known address was the Hunt Property, and prior to that, the Exeter

Property. The searches located one additional address, an apartment on Milwaukee Avenue in

Glenview, Illinois (“Milwaukee Property”), where Jin allegedly resided until 2017. The process

server also found an acupuncturist license healthcare provider number for Jin, the latter of which



                                               -3-
1-21-0425


was connected to the Milwaukee Property address. The Clerk of the Court issued a Notice by

Publication to Jin and Kim on July 29, 2019. The notice was mailed to Jin and Kim at both the

Exeter and Hunt Properties. The notice of the foreclosure case was also published in the Chicago

Daily Law Bulletin on August 2, 9, and 16, 2019.

¶8     Neither Jin nor Kim nor the defendant homeowners’ association ever filed an appearance

in the foreclosure case, and PNC filed a Motion for Default Order against all three defendants on

October 8, 2019. The circuit court entered a Judgment of Foreclosure and Sale (“Foreclosure

Judgment”) on November 12, 2019, which states that Jin and Kim were served by publication

beginning on August 2, 2019 and never filed an answer, and the homeowners’ association was

served on June 27, 2019 and never filed an answer. The court also entered an Order of Default

against all three defendants on that date. A Notice of Entry of Default and Judgment of Foreclosure

was filed on November 14, 2019 and sent to each defendant to their most recent known addresses;

for Jin, these were the Exeter and Hunt Properties. The notice was also published in the Chicago

Daily Law Bulletin on January 21, January 28, and February 4, 2020. On February 7, 2020, PNC

filed a Notice of Sale, stating that a foreclosure sale of the Exeter Property would take place on

March 3, 2020. This notice was also mailed to Jin at the Exeter and Hunt Properties. The sale date

was continued several times, and each new Notice of Sale was mailed to Jin at the same two

addresses and published in the Chicago Daily Law Bulletin.

¶9     On August 10, 2020, Jin filed a Motion to Quash Service of Process pursuant to 735 ILSC

5/2-301. Jin argued that the process server’s single attempt to serve him with a summons and

complaint at the Exeter Property and four attempts to serve him at the Hunt Property, as well as

the service by publication, were insufficient to grant the circuit court with jurisdiction over him,

and that PNC failed to exercise the statutorily required due inquiry into his whereabouts and



                                               -4-
1-21-0425


diligent inquiry into his place of residence required for service by publication pursuant to 735

ILCS 5/2-206(a). In his Motion to Quash, Jin took issue with the process server’s failure to attempt

service at the third address found in the process server’s search, as identified in the Due Diligent

Inquiry Affidavit. Jin claimed that the Milwaukee Property was his business address, and that the

process server should have attempted to visit that address and call the phone number associated

with Jin’s business. In an affidavit attached to the Motion to Quash, Jin stated that he was never

served with a summons and complaint in the foreclosure case, that he was a licensed acupuncturist

practicing at Beijing Acupuncture Pain & Rehab, Inc., located at the Milwaukee Property address,

from February 2010 to July 30, 2019, and that he could have been found at that address in June

and July of 2019 during the work hours provided, both in person and at the business’s phone

number.

¶ 10   PNC responded that special process server Winston listed in his affidavit the signs he

observed indicating that no one was living at the Exeter Property, and stated that he was not able

to locate Jin at the Hunt Property after four separate attempts to do so. In support of its argument

that the special process server made a diligent and due inquiry into Jin’s whereabouts prior to PNC

moving for service by publication, despite Jin’s claim that he could have been found at his business

address at the Milwaukee Property, PNC stated that Jin failed in his motion and affidavit to provide

any evidence of where he resided during the time that the special process server was attempting

personal service. PNC further stated that there was no authority for Jin’s position that the process

server was required to attempt service on an individual defendant at his business address, and that

while the process server’s search did identify the acupuncturist license, as well as a phone number

and the Milwaukee Property address in connection to Jin’s occupation, the years during which he

appeared to be associated with the address and phone number were from 2011 to 2017, not 2019.



                                               -5-
1-21-0425


The search also did not turn up the name of Jin’s workplace, and a search for Beijing Acupuncture

Pain & Rehab, Inc. on the Illinois Secretary of State Corporation Search showed that the

corporation was dissolved on October 7, 2018 and the address listed for Jin as president was the

Exeter Property, with no mention of the Milwaukee Property.

¶ 11   The circuit court dismissed the Motion to Quash on November 5, 2020, without providing

its reasoning. Jin filed a motion to clarify and certify that order as final and appealable. A few days

later, Jin’s counsel filed a motion to withdraw, and stated in that motion that Jin’s last known

address was in East Lansing, Michigan. The circuit court granted the motion to withdraw as

counsel and entered an order withdrawing Jin’s motion to certify the November 5, 2020 dismissal

of the Motion to Quash as final and appealable. The court also granted PNC’s motion to proceed

with the foreclosure sale. A public notice of sale of the Exeter Property was issued on January 22,

2021, for a sale scheduled to take place on February 23, 2021. On that date, the property was sold

to a third-party buyer. On March 15, 2021, the circuit court held a hearing for confirmation of the

sale and entered an order approving the sale. The order permitted the buyer to take possession of

the property on April 14, 2021. On April 14, Jin filed a notice of appeal from the order dismissing

his Motion to Quash and the order approving the judicial sale.

¶ 12   On appeal, Jin argues that his procedural due process rights were violated by PNC’s service

by publication when it was aware of his business address and did not attempt service there. He

relies on the affidavit filed with his Motion to Quash, where he stated that he owned and operated

an acupuncture business at an address that PNC’s process server uncovered in its search of Jin,

and Jin could have been served there during his work hours or by phone. PNC responds detailing

the database searches and service attempts made by its process servers and documented in the

affidavits of Wilson and Kienzle, and counters that these efforts were sufficient to warrant service



                                                 -6-
1-21-0425


by publication and did not violate Jin’s due process rights, particularly since Jin himself has not

provided his address of residence during late June and early July 2019. It notes that the relevant

statutory requirements for service of process on an individual speak to service at the individual’s

usual place of abode, without mention of his place of employment. PNC further argues that the

issue on appeal is moot, because the Exeter Property was purchased by and conveyed to a third-

party buyer, and there was no longer an actual controversy at issue since a successful appeal would

not undo the foreclosure sale.

¶ 13                                       ANALYSIS

¶ 14                                    Issues on Appeal

¶ 15   As an initial matter, we note that Jin’s Notice of Appeal, which was filed on April 14, 2021,

seeks appeal of both the November 5, 2020 order denying his Motion to Quash and the March 15,

2021 order approving the sale of the foreclosed property. He timely appeals the latter order;

however, we may review the order denying the Motion to Quash as well. See Korogluyan v.

Chicago Title & Trust Co., 213 Ill.App.3d 622, 627 (1st Dist. 1991) (The Appellate Court may

properly review an underlying order where the appellant appeals from a motion to reconsider that

order and the appellee has adequate notice of the implied request for appellate review of that

underlying order); see also JPMorgan Chase Bank, N.A. v. Ivanov¸ 2014 IL App (1st) 133553, ¶¶

39-40 (A notice of appeal is to be construed liberally, and the reviewing court has jurisdiction to

review rulings that were necessary steps to the judgment named in the notice of appeal.) As Jin’s

argument for why the sale should not have been approved is based on the alleged improper service

of process, we have jurisdiction to review the order denying his Motion to Quash as well. See

Ivanov, 2014 IL App 1st at ¶ 41 (Where appellant did not include the order denying his motion to

quash service of process in his notice of appeal, the court nevertheless had jurisdiction to review



                                               -7-
1-21-0425


the order, as its denial was a necessary step for the trial court's judgment approving the sale of his

property.)

¶ 16   We also reject PNC’s argument that Jin does not challenge the foreclosure or sale of the

property, but only the denial of his Motion to Quash. The Notice of Appeal clearly indicates that

he appeals from both of the abovementioned orders, and he sufficiently makes clear in his appellant

brief that he challenges the foreclosure judgment. Furthermore, the foreclosure judgment is

necessarily implicated in his argument that he lacked proper notice of the foreclosure action against

him due to the alleged invalid service of process.

¶ 17                                    Standard of Review

¶ 18   When reviewing a decision on a motion to quash service of process, we must determine

whether the trial court's findings of fact are against the manifest weight of the evidence. Deutsche

Bank National Trust Co. v. Brewer, 2012 IL App (1st) 111213, ¶ 17; Household Finance Corp. III

v. Volpert, 227 Ill.App.3d 453, 455–56 (1st Dist. 1992). If proper service was not achieved and the

defendant did not voluntarily submit to the court’s jurisdiction, the court lacked personal

jurisdiction over the defendant and any judgment entered over that party is void. BankUnited v.

Velcich¸ 2015 IL App (1st) 132070, ¶ 27. We review whether the trial court obtained personal

jurisdiction over Jin de novo. Id. at ¶ 26 (citing BAC Home Loans Servicing, LP v. Mitchell, 2014

IL 116311, ¶ 17). Where the trial court’s denial of a motion to quash service of process is based

solely on documentary evidence and we review the judgment de novo, we need not rely on the

court's reasoning and may affirm the denial on any basis that appears on the record. TFC National

Bank v. Richards, 2016 IL App (1st) 152083, ¶ 25.




                                                -8-
1-21-0425


¶ 19                 Whether Service by Publication Was Sufficient Notice

¶ 20   Service of summons on an individual must be made “by leaving a copy of the summons

with the defendant personally,” or “by leaving a copy at the defendant's usual place of abode, with

some person of the family or a person residing there, of the age of 13 years or upwards, and

informing that person of the contents of the summons, provided the officer or other person making

service shall also send a copy of the summons in a sealed envelope with postage fully prepaid,

addressed to the defendant at his or her usual place of abode.” 735 ILCS 5/2-203(a). If service

cannot be accomplished in either of those manners, the plaintiff must file “an affidavit showing

that the defendant resides or has gone out of this State, or on due inquiry cannot be found, or is

concealed within this State, so that process cannot be served upon him or her, and stating the place

of residence of the defendant, if known, or that upon diligent inquiry his or her place of residence

cannot be ascertained, the clerk shall cause publication to be made ***.” 735 ILCS 5/2-206(a).

Section 2–206(a) allows a plaintiff to serve process on a defendant by publication “in limited

cases where the plaintiff has strictly complied with the requirements for such service.” TFC

National Bank, 2016 IL App (1st) 152083 at ¶ 28. Because service by publication has a more

limited effectiveness in reaching the intended recipient of the notice, “a party defending notice

by publication must demonstrate strict compliance with every requirement of the statute,

including due diligence and due inquiry.” Id. at ¶ 30.

¶ 21   The Circuit Court of Cook County also has a local rule emphasizing the requirements for

an affidavit supporting notice by publication in mortgage foreclosure suits:

       Pursuant to 735 ILCS 5/2-206 (a), due inquiry shall be made to find the defendant(s)
       prior to service of summons by publication. In mortgage foreclosure cases, all affidavits
       for service of summons by publication must be accompanied by a sworn affidavit by the
       individual(s) making such "due inquiry" setting forth with particularity the action taken to
       demonstrate an honest and well directed effort to ascertain the whereabouts of the



                                               -9-
1-21-0425


       defendant(s) by inquiry as full as circumstances permit prior to placing any service of
       summons by publication. Cook Co. Cir. Ct. R. 7.3 (Oct. 1, 1996).

Therefore, we must review whether PNC’s affidavit sets forth with sufficient particularity the

steps the process server took in attempting to find and serve Jin, and whether PNC complied with

the requirements of due diligence and due inquiry into ascertaining his whereabouts. TFC

National Bank, 2016 IL App (1st) 152083 at ¶ 30; Deutsche Bank, 2012 IL App (1st) 111213 at ¶

20. Additionally, Jin may challenge the affidavit with his own affidavit setting forth that upon

due inquiry, he could have been found; PNC may challenge this “either by successfully

questioning the conclusory nature of the defendant's challenge or by producing evidence

demonstrating in fact that the plaintiff made due inquiry to locate the defendant so that process

could be served upon him.” TFC National Bank, 2016 IL App (1st) 152083 at ¶ 31.

¶ 22   The requisites of due process are satisfied “if the manner of effecting service of summons

gives reasonable assurance that notice will actually be given and the person against whom the

action is brought is given time to appear and defend on the merits.” Dobrowolski v. LaPorte, 38

Ill.App.3d 492, 494 (1st Dist. 1976). Examples where our courts found that the attempted service

did not satisfy the requirements of due and diligent inquiry and due process considerations include:

failure to physically visit potential addresses found via computer search and failure to follow up

on information that the intended individual was receiving Social Security benefits at some location

(see In re Dar. C., 2011 IL 111083, ¶¶ 70-72); failure to conduct a basic search into an individual’s

business address after multiple failed attempts to serve him at home (see Sutton v. Ekong, 2013 IL

App (1st) 121975, ¶¶ 21-23); and service by publication on a property owner who had been

adjudicated disabled, had been living as homeless for years, and for whom no evidence existed to

suggest that he was living in the area of publication or that he would have understood the meaning

of the published notice (see O’Halloran v. Luce, 2013 IL App (1st) 113735, ¶ 36).

                                               - 10 -
1-21-0425


¶ 23   In the Sutton case, where the court determined that the plaintiff should have located and

attempted service on the defendant’s workplace address, there were facts in the record that the

plaintiff could have easily discovered this information prior to requesting service by special order

of the court, but did not make what the court deemed a “basic search” in the phonebook that would

have revealed said address. 2013 IL App (1st) 121975 at ¶ 22. The present matter is

distinguishable, as PNC did make efforts to find Jin through his profession, including making a

request to AT&T 411 Directory Assistance, searching for a professional license registered with

the Illinois Department of Financial and Professional Regulation, and a search on hipaaspace.com.

The search revealed that Jin held an Illinois acupuncturist license with no associated address, and

that he had possibly worked at the Milwaukee Property until 2017, two years prior to the attempted

service. Furthermore, the acupuncture business that Jin stated he owned and operated from that

address was dissolved in 2018, according to the Illinois Secretary of State Corporation Search

website. PNC certainly conducted at least a basic search into Jin’s work address, and did not find

any information suggesting that in June and July of 2019, he could have been found at the

Milwaukee Property. The statutory prerequisites for service “require an honest and well-directed

effort to ascertain the whereabouts of a defendant by inquiry as full as circumstances permit.” Bank

of New York v. Unknown Heirs and Legatees, 369 Ill.App.3d 472, 476 (1st Dist. 2006). Section 2-

203(a) speaks of service at the defendant’s usual place of abode, which is precisely where PNC

sought to serve him. Under the circumstances present here, PNC was not required to attempt

service at the Milwaukee Property given the information it was able to find on Jin’s last-known

addresses.

¶ 24   Jin argues that the basis for reversing the circuit court’s approval of the judicial sale is that

the circuit court violated his Fourteenth Amendment constitutional procedural due process rights



                                                - 11 -
1-21-0425


by denying his Motion to Quash, and he subsequently lacked proper notice of the foreclosure case

against him. He contends that PNC failed to conduct a due and diligent inquiry into his

whereabouts before seeking service by publication because it failed to attempt service at Jin’s

alleged place of business despite having found the address through the process server’s search; he

claims that during June and July of 2019, he owned and worked at an acupuncture business at the

Milwaukee Property address. PNC responds that its process server conducted a thorough search

and found no additional residential or business addresses for Jin that were current to 2019, and it

attempted service at both residential locations it discovered, including multiple attempts at the

address that appeared to still be occupied. It submits the affidavits of process servers Kienzle and

Wilson to detail the searches and service attempts made, and provide particular details of the due

and diligent inquiry and well directed effort made into locating and serving Jin.

¶ 25   We agree with PNC that failure to attempt service at Jin’s place of business did not render

the service by publication void. See Volpert, 227 Ill.App.3d at 456 (finding no authority for

defendant’s argument that failure to ascertain and attempt service at his workplace rendered service

by publication void.) In Volpert, the court also noted that the record did not indicate whether or

where the defendant was working at the time of service by publication. Id. That is also the case

here, where the special process server’s affidavit does identify an acupuncturist license for Jin, but

the search did not reveal a work address or whether any such address was current at the time of

attempted service. The statutory requirements of 735 ILCS 5/2-203(a) do not state that PNC was

obligated to locate and send a process server to Jin’s place of business. Furthermore, Jin does not

deny in his motion or affidavit that he was residing at and/or could have been found at either the

Exeter and Hunt Property addresses in June and July 2019. Neither does Jin provide any other

residential address where he could have been served at that time. Jin relies solely on the fact that



                                                - 12 -
1-21-0425


he allegedly had a work address at the time of attempted service, and, without providing any legal

support for this contention, argues that PNC was required to attempt service at that address in order

to satisfy the strict statutory requirements of due and diligent inquiry before moving for service by

publication. PNC attempted service at Jin’s last-known residential address, the Hunt Property, on

various days and times, including outside of the time that Jin claimed to be at work. Jin does not

explain why he was unable to be served at his alleged home at those times. He also does not address

how he was working in Glenview, Illinois (the Milwaukee Property) Mondays through Saturdays

while—according to his former counsel—allegedly living in East Lansing, Michigan. Without any

evidence to support his claim that PNC failed to serve him at an address where he could have been

found at the time—including, apparently, at the Milwaukee Property—he fails to show that the

court improperly permitted service by publication or dismissed his Motion to Quash.

¶ 26   Jin argues that Volpert did not establish a blanket rule that attempting personal service at

an individual defendant’s place of employment was never necessary before resorting to service by

publication. He distinguishes the present matter from the facts in Volpert on three points: (1) the

record in Volpert did not indicate whether or where the defendant was working, while Jin filed an

affidavit stating that he was working at the Milwaukee Property at the time of service by

publication; (2) the plaintiff in Volpert attempted service at a location that was possible business

address for the defendant, while PNC did not attempt service at the Milwaukee Property; and (3)

in Volpert, the defendant’s affidavit did not state that the plaintiff could have located him at his

place of employment, while Jin’s did. In further support of his position, Jin cites to three other

cases which he claims are in accord with his position that service by publication is meant to be

used as a last resort, and is disfavored over in-person service or service by mail.




                                               - 13 -
1-21-0425


¶ 27   In Passalino v. City of Zion, our supreme court found that notice by publication was

insufficient to inform the individual plaintiffs of a meeting to address a proposed zoning

amendment. 237 Ill. 2d 118, 127 (2005). The court noted that the Supreme Court had held that

notice by publication was inadequate “only where ‘it is not reasonably possible or practicable to

give more adequate warning.’” Id. (quoting Jones v. Flowers, 547 U.S. 220, 237 (2006)); see also

Wells v. Village of Libertyville, 153 Ill.App.3d 361, 367 (2d Dist. 1987) (“[N]otice by publication

is not enough in cases where a person's legally protected interests are directly affected by the legal

proceedings and the person's name and address are known or easily discerned.”) It further found

that the defendant City easily could have located the address of the land trustee by checking tax

assessment records, and the trustee could have informed the plaintiff property owners. Id. at 128.

The court therefore held that the City’s failure to make an inquiry into the locations of the

individual plaintiffs, and its publishing of the meeting information in two local newspapers,

violated the procedural due process rights of the property owners who would be affected by the

proposed zoning change. Id. at 130.

¶ 28   Jin does not provide any argument for why the present matter is factually similar to

Passalino; indeed, it is not. PNC did locate two addresses at which Jin appeared to reside in 2019;

the process server investigated the Exeter Property and found evidence that it was uninhabited,

and then made four efforts to locate Jin at the Hunt Property. According to Jin’s own prior counsel,

Jin resided in Michigan at least soon after, if not during, the period of attempted service. No such

address turned up in the process server’s seven different approaches in researching Jin’s location.

The aforementioned search did not turn up a work address that appeared to be current to June and

July of 2019. In this case, the process server clearly made multiple attempts to serve Jin personally




                                                - 14 -
1-21-0425


before PNC moved for leave to serve him by publication, as opposed to the Passalino defendant’s

failure to conduct a simple search of records which were accessible to it.

¶ 29   The next case Jin relies on is In re Application of County Collector, in which the plaintiff

public guardian argued that a tax purchaser failed to comply with the “take notice” requirement of

the Property Tax Code in acquiring a tax deed for a property owned by a mentally incapacitated

individual who was hospitalized for schizophrenia. 217 Ill.2d 1, 3-5 (2005), cert. granted, Estate

of Lowe ex rel. Harris v. Apex Tax Investments, Inc., 547 U.S. 1145 (2006), aff’d In re Application

of the County Collector, 225 Ill.2d 208, 212 (2007). Our supreme court held that the tax purchaser

made the requisite reasonably diligent efforts in locating the owner despite failing to learn that she

was hospitalized at the time, due to her mental illness. Id. at 37-39. The court noted that the

Property Tax Code did not include specific provisions for adequate notice to hospitalized

individuals, and it was beyond the court’s authority to require hospitals to disclose patient

information to purchasers in such situations, in violation of Illinois medical privacy laws. Id. at

40-41. While the present matter involves neither the notice requirements of the Property Tax Code

nor the property owner’s medical privacy rights, it also does not support the argument that PNC

was required to attempt service at Jin’s place of employment.

¶ 30   In Rodriguez v. Brady, a plaintiff arrestee challenged an order granting the defendant

county State’s Attorney’s motion to dismiss his suit seeking the return of money that was seized

through civil forfeiture. 2017 IL App (3d) 160439, ¶ 1. The State’s Attorney’s office had mailed

the declaration of forfeiture to the plaintiff’s home address, and the plaintiff argued that this notice

was insufficient, where the office knew or should have known that plaintiff was incarcerated at the

time, and no attempt was made to serve him in jail. Id. at ¶¶ 4-6. On appeal, the court agreed,

holding that the plaintiff had sufficiently pled that the defendant violated his due process rights



                                                 - 15 -
1-21-0425


where the defendant knew the plaintiff had been arrested, was unlikely to have been released by

the time of the attempted notice, and could have easily been located by calling the jail to confirm.

Id. at ¶¶ 29-30. The court considered whether, despite the defendant’s compliance with the minimal

requirements of the Drug Asset Forfeiture Procedure Act’s notice provisions by mailing notice to

his last given address, the notice satisfied constitutional due process requirements of being

“reasonably calculated, under all the circumstances, to apprise interested parties” of the pending

forfeiture. Id. at ¶ 25 (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314).

In the present matter, as discussed above, PNC’s process server made a thorough search of Jin’s

last-known addresses, and attempted to serve the ones that appeared to be current at the time of

the suit, which were the Exeter and Hunt Properties. Unlike the State’s Attorney in Rodriguez,

PNC was not attempting to serve Jin at an address it knew he was not residing in at the time, and

it had no reason to believe he was located anywhere else. Even though the process server did find

some information suggesting Jin had an active acupuncturist license in Illinois at the time, his time

spent at work and out of the house certainly would not have prevented him from ever being served

at home, in the way that incarceration would. If Rodriguez provides an example of attempted

service that fails to protect the intended recipient’s due process rights, the facts here do not suggest

that any similar violation occurred.

¶ 31    As a final comment, we note that it appears from the record that the process server never

attempted service by mail before PNC sought service by publication. While we find that the

process server made a due and diligent inquiry into Jin’s last known addresses, as well as a diligent

effort to effectuate service in person at those addresses, we do not know why the circuit court did

not address PNC’s apparent failure to attempt service by mail. See 735 ILCS 5/2-203(a) (Service

of summons on an individual must be made “by leaving a copy of the summons with the defendant



                                                 - 16 -
1-21-0425


personally,” or “by leaving a copy at the defendant's usual place of abode, with some person of the

family or a person residing there, of the age of 13 years or upwards, and informing that person of

the contents of the summons, provided the officer or other person making service shall also send

a copy of the summons in a sealed envelope with postage fully prepaid, addressed to the defendant

at his or her usual place of abode.”) (emphasis added.) We acknowledge that the process server’s

description of his attempts to locate Jin at either known address, as well as additional arguments

by PNC, suggest that service by mail would not have been effective. Nevertheless, PNC had an

absolute duty to follow the proper procedure for service prior to seeking service by publication—

including mailing copies of the service to Jin’s usual residence. However, Jin does not raise this

argument on appeal, limiting his criticisms of PNC’s efforts to serve him to only the failure to

attempt to locate him at his place of business. As such, we deem any argument regarding failure

to attempt service by mail to be waived. See Mabry v. Boler, 2012 IL App (1st) 111464, ¶ 15

(“Generally, arguments not raised before the circuit court are forfeited and cannot be raised for the

first time on appeal.”)

¶ 32   Jin does not provide any authority for his position that PNC was required to attempt service

at his business address. His affidavit in support of his Motion to Quash does not include any

evidence that the acupuncture business he claimed to work at in June and July 2019 was in

operation despite the Illinois Secretary of State’s records indicating that it had been dissolved

almost a year prior. His affidavit also does not include the residential address he could have been

served at in June or July 2019. If Jin seeks to successfully challenge PNC’s representation of his

last-known addresses in order to show that service by publication was improper, he must provide

competent evidence suggesting PNC was in error. See Bank of New York Mellon v. Karbowski,

2014 IL App (1st) 130112, ¶ 16. We find that PNC made a due and diligent inquiry into Jin’s last-



                                               - 17 -
1-21-0425


known location and sufficiently attempted service at those locations prior to moving for service by

publication. The service by publication did not violate Jin’s due process rights and properly gave

the circuit court personal jurisdiction over Jin. Having found that service by publication was

proper, we need not address PNC’s alternative argument regarding actual controversy.

¶ 33                                     CONCLUSION

¶ 34   For the foregoing reasons, the judgment of the Circuit Court of Cook County is affirmed.

¶ 35   Affirmed.




                                              - 18 -